DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jay Krebs on June 15, 2021.

The application has been amended as follows: 


Claims 7 and 20 were cancelled.

Allowable Subject Matter
Claims 1-4 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a process for making individual fibrous layers, the process comprising the steps of: providing a first moving endless surface comprising a plurality of molds, wherein each mold comprises at least one raised element forming a rib-like element wherein neighboring molds are connected by a connecting section, wherein the connecting section comprises a width that is smaller than that of the molds it is connecting, wherein each connecting section is laterally delimited by two fingers pointing to each other, with the base of each finger having two rounded comers, wherein the radius of curvature of one of the rounded corners on each finger is larger than the radius curvature of the other corner on said finger; continuously depositing fibrous material in the molds and the connecting sections to form a continuous fibrous layer, wherein the deposition of the fibers is hindered on the raised element; transferring the continuous layer of the fibrous material from the first moving endless surface to a second moving endless surface; then cutting the continuous fibrous layer through the areas corresponding the connecting sections to form individual fibrous layers; wherein the individual fibrous layers comprise at least one channel corresponding to the raised element in the mold and the channel is free of the fibrous material and extends through the whole thickness of the fibrous layer.  None of the prior art teaches or discloses a method for making individual fibrous layers using molds wherein neighboring molds are connected by a connecting section, wherein the connecting section comprises a width that is smaller than that of the molds it is connecting, wherein each connecting section is laterally delimited by two fingers pointing to each other, with the base of each finger having two rounded comers, wherein the radius of curvature of one of the rounded corners on each finer is larger than the radius curvature of the other corner on said finger as currently claimed.  The closest prior art of (US 20140305570) in Fig.  1 and 10 below, discloses molds on an endless surface wherein adjacent/neighboring molds have a connecting section that is laterally delimited by two fingers pointed at one another, but fails to teach or disclose that each finger has rounded corners wherein the radius of curvature of one of the rounded corners on each finger is larger than the radius curvature of the other corner on said finger as currently claimed.  

    PNG
    media_image1.png
    414
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    325
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 19, 2021